Citation Nr: 1820256	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-39 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence for right carpal tunnel syndrome past carpal tunnel syndrome release disability, following a September 8, 2008 surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and B. C.


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO, in pertinent part, granted an increased rating of 30 percent for right carpal tunnel syndrome post carpal tunnel release, effective April 6, 2010 and denied entitlement to a temporary total evaluation and special monthly compensation for right carpal tunnel syndrome post carpal tunnel release.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is service-connected for right carpal tunnel syndrome post carpal tunnel syndrome release.

2.  The Veteran underwent right ulnar nerve decompression with subcutaneous transposition surgery on September 8, 2008; the surgery necessitated at least three months of convalescence.



CONCLUSION OF LAW

The criteria for a temporary total evaluation for convalescence resultant to the September 8, 2008 right ulnar nerve decompression with subcutaneous transposition surgery, through December 7, 2008, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran's claim was initially received on April 21, 2009, within one year of his surgery date.  However, the Veteran's claim had not been associated with his claims file until after he resubmitted a duplicate claim on April 6, 2010.  The Veteran was then provided with the relevant notice and information in August 2010.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Thus, VA's duty to notify has been satisfied.  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Temporary Total Rating

Total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

A total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976).  38 C.F.R. § 4.30 (a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made by applying the same criteria.  38 C.F.R. § 4.30 (b)(1).  Extensions of one or more months up to six months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b)(2).  The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Felden, 11 Vet. App. at 430.

A private medical statement from Dr. K.S. of Mid-Michigan Orthopaedic Institute and dated April 1, 2009, indicated that the Veteran had a diagnosis of right ulnar neuropathy.  The statement also provided that the Veteran underwent right ulnar nerve decompression with subcutaneous transposition on September 8, 2008.  The statement included that the Veteran was "off work post-surgery three months."  An operative report from Genesis Surgery Center and dated September 8, 2008, indicated that the Veteran underwent right ulnar nerve decompression with subcutaneous transposition.  A private treatment note from Dr. K.S. dated February 27, 2009, indicated the Veteran was reevaluated.  The treatment note indicated that the Veteran had submuscular ulnar nerve transposition on the right side in September 2008.  The treatment note indicated that the Veteran reported minimal decreased sensation to light touch in the ulnar nerve distribution and felt that his hand was much more functional with improved sensation.  The treatment note further indicated that the Veteran continued to make progress in terms of his ulnar nerve.  The note indicated that the Veteran would likely improve over the course of the next four to six months.  The note indicated reevaluation in four months.  An additional statement from Dr. K.S. dated October 3, 2014 indicated the Veteran was diagnosed with right ulnar neuropathy.  The statement indicated the Veteran underwent right ulnar nerve decompression with subcutaneous transposition on September 8. 2008.  The statement included that the Veteran was off work post-surgery for three months and convalesced for his right ulnar nerve transposition from Monday, September 8, 2008 through December 7, 2008 and returned to work on Monday, December 8, 2008.

The Veteran and his wife testified at a videoconference hearing in January 2018.  The Veteran's wife stated that during the time post-surgery, the Veteran was unable to drive and she had to drive him.  She also stated that the Veteran was unable to do the things he normally does around the house, such as mop floors, and cut the grass.  She stated that she had to help the Veteran dress and bathe during this time.  During the hearing, the Veteran reported that he was pretty much incapacitated during the 90 day period following his surgery.  The Veteran reported that he was right-hand dominant.  The Veteran further reported that he was in a hand cast for the entire 90 day convalescent period.

On review of the evidence of record, private treatment records, specifically, the statements provided from the Veteran's private physician, indicate that the Veteran required at least three months of convalescence resultant to his September 8, 2008 right ulnar nerve decompression with subcutaneous transposition surgery.  In his January 2018 Board hearing, the Veteran asserted that he wore a hand cast and was incapacitated for the 90 days following his surgery.  His wife testified that the Veteran was unable to perform activities of daily living regularly on his own, was unable to drive, and complete household tasks.  The Veteran and his wife's statements are probative evidence in this appeal, as he is competent to report his symptoms and perceived limitations, and the Board finds that there is no indication that he is not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Additionally, the Veteran's contentions are supported by the October 2014 letter from his private treatment provider that he was incapacitated after his surgery.

As discussed above, the Veteran asserts entitlement to a temporary total rating under 38 C.F.R. § 4.30 from September 8, 2008 to December 7, 2008, and there is no evidence that he is entitled to benefits under this regulations beyond December 7, 2008.  The Veteran, by his private physician's letter, was able to return to work as of December 8, 2008.  There is no evidence that his surgery resulted in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement or continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the September 8, 2008, right ulnar nerve decompression with subcutaneous transposition surgery necessitated at least three months of convalescence and resulted in the necessity for continued use of a hand cast; thus, a temporary total rating is warranted under 38 C.F.R. § 4.30, from September 8, 2008, to December 7, 2008.  See 38 C.F.R. § 3.102.





							(Continued on the next page)

ORDER

A temporary total rating under 38 C.F.R. § 4.30 following a September 8, 2008, right ulnar nerve decompression with subcutaneous transposition surgery is granted, from September 8, 2008 to December 7, 2008, subject to the laws and regulations governing the award of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


